[Cite as State v. Akers, 2019-Ohio-5171.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                LOGAN COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 8-19-31

        v.

STEVEN A. AKERS, JR.,                                     OPINION

        DEFENDANT-APPELLANT.




                  Appeal from Logan County Common Pleas Court
                           Trial Court No. CR 18 12 0365

                                      Judgment Affirmed

                          Date of Decision: December 16, 2019




APPEARANCES:

        Sean P. Martin for Appellant

        Sarah J. Warren for Appellee
Case No. 8-19-31


SHAW, J.

       {¶1} Defendant-appellant, Steven A. Akers (“Akers”), brings this appeal

from the May 21, 2019, judgment of the Logan County Common Pleas Court

sentencing him to an aggregate fifty-four month prison term after he was convicted

by a jury of two counts of Failure to Comply with an Order or Signal of a Police

Officer in violation of R.C. 2921.331(B)/(C)(5)(a)(ii), both felonies of the third

degree. On appeal, Akers argues that the trial court erred by failing to grant a

mistrial once the jury heard about Akers being incarcerated, that the trial court failed

to properly investigate an instance wherein a juror potentially saw Akers in

handcuffs, and that Akers’ convictions were allied offenses of similar import and

should have merged for the purposes of sentencing.

                                     Background

       {¶2} At approximately 8:24 p.m. on November 9, 2018, Jerrod Hostetler of

the Bellefontaine City Police Department was on patrol in a marked cruiser when

he observed a yellow Chevy truck without a working front license plate light.

Officer Hostetler pulled out behind the vehicle and ran the registration, which came

back to a “female who was suspended out of Franklin County.” (April 18, 2019,

Tr. Vol I. at 124). That female was Leah Akers, the wife of Akers. Although they

were still married, Leah and Akers were separated at that time. Leah was living in

Canal Winchester.


                                          -2-
Case No. 8-19-31


       {¶3} While following the yellow truck, Officer Hostetler observed the driver

run through a red light when making a left turn. Officer Hostetler then activated his

emergency lights to initiate a traffic stop. At this time he did not activate the siren,

just the lights.

       {¶4} The driver of the vehicle turned onto a Walmart access road and then

into a gas station. Officer Hostetler thought that the driver appeared to be a male

and that the driver was alone, but the officer was not certain.

       {¶5} The driver pulled through the gas station, then continued slowly through

the Walmart parking lot. As the driver continued through the parking lot without

stopping despite the officer’s emergency lights being activated, Officer Hostetler

radioed for assistance because he did not know what the driver’s “intentions [were]

at that time.” (April 18, 2019, Tr. Vol. I at 128). Before leaving the Walmart lot,

Officer Hostetler activated his siren in addition to his overhead lights.

       {¶6} When leaving the Walmart parking lot, the driver of the yellow truck

ran a stop sign. The driver then turned onto Guntown Road and accelerated to over

53 or 54 mph in a 45 mph zone.

       {¶7} The driver went through another stop sign and was moving out of the

city limits onto County Road 29. Officer Hostetler radioed the officer in charge for

permission to leave the city and follow the truck, but permission was denied. Officer

Hostetler indicated that generally when they had pursuits that were not related to


                                          -3-
Case No. 8-19-31


felony crimes, the pursuits were usually terminated. Officer Hostetler stated that

they had the license plate of the truck and intended to work backwards in the

investigation due to the traffic violations being minor. Officer Hostetler then

terminated his pursuit, and the situation was relayed to the Logan County Sheriff’s

Department.

       {¶8} Deputy Miriam Reames of the Logan County Sheriff’s Department was

operating a patrol car with Deputy Adam Wood in the passenger seat and they

observed the flashing lights from Officer Hostetler’s cruiser when he was following

the yellow truck. They were approaching from another direction and Deputy

Reames drove toward the flashing lights to investigate what was happening.

       {¶9} As Deputy Reames neared an intersection she observed the

Bellefontaine city police cruiser turn its overhead lights off. Around that time,

Deputy Reames and Deputy Wood were notified that a Bellefontaine city police

officer had been following a yellow truck that was failing to comply and that the

officer following the truck had terminated his pursuit. The deputies were advised

to stop the yellow truck if they located it.

       {¶10} Deputy Reames turned onto County Road 29 where the yellow truck

had gone, passing the Bellefontaine city police cruiser. After driving for a mile or

more the yellow truck was located. The deputies opted to follow the truck to see if

they could acquire probable cause to make their own traffic stop. They observed


                                          -4-
Case No. 8-19-31


several lane violations by the driver of the yellow truck, then they attempted to

initiate a traffic stop. The lights and the siren on the cruiser were activated, but the

yellow truck did not stop. In fact, the yellow truck passed multiple vehicles in a no

passing zone, and then went south toward West Liberty.

       {¶11} The yellow truck also ran another stop sign at the intersection of

Highway 5 and Highway 1. Around that time Deputy Wood radioed ahead to West

Liberty for an officer to deploy spike strips, but the officer from West Liberty was

unable to do so in time. Eventually the yellow truck approached US68 just outside

of West Liberty and ran a stop sign there as well. As the truck turned onto US68,

there was an oncoming vehicle that the yellow truck failed to yield to and the vehicle

had to go off the right side of the road to avoid a collision. Afterward, the yellow

truck went northbound on US68, returning towards Bellefontaine.

       {¶12} On the way toward Bellefontaine, the yellow truck began picking up

speed, exceeding 100 mph. When the truck passed a semi, it ran an officer off the

road who was traveling southbound on US68.

       {¶13} The Bellefontaine City Police Department was made aware that the

yellow truck was returning to Bellefontaine, so they attempted to deploy spike

strips. However, they did not get the strips set up in time before the yellow truck

drove past them into town at roughly 8:40 p.m.




                                          -5-
Case No. 8-19-31


       {¶14} Once back in Bellefontaine, the driver of the yellow truck turned onto

Guntown Road at a high rate of speed. It eventually turned left on Ludlow. At that

time, the commanding officer for the deputy sheriffs advised them to terminate their

pursuit. The pursuit of the yellow truck undertaken by the Logan County Sheriff’s

Department had covered 13 or 14 miles.

       {¶15} Sometime prior to 8:50 p.m., Sara Perdue was outside with her dog at

the Red Bud Court apartment complex in Bellefontaine when she saw a yellow truck

approaching. Perdue observed a man jump out of the truck while it was still moving.

She saw the man wipe his hands on the grass, then the man took off running. Perdue

did not get a good look at the man because it was dark. Perdue asked if the man

was ‘okay,’ but he did not answer. Perdue went inside and called 9-1-1 because she

did not know whether someone was hurt. She was also nervous because of the

whole situation and did not know if someone else was in the vehicle.

       {¶16} Numerous officers from different agencies responded to the Red Bud

Court apartments. The yellow truck was present, still running, with its door open.

Inside the truck, on the driver’s side floor, was a cell phone in a case. The case also

had a compartment for cards, and this compartment contained an identification card

for Akers, as well as several other cards belonging to Akers.

       {¶17} Although law enforcement did not know at the time, Akers’ uncle

lived at Red Bud Court apartments. Akers’ uncle had not seen Akers for a few


                                         -6-
Case No. 8-19-31


months. However, around 9:30 p.m. that evening, Akers’ uncle walked into his

kitchen and he saw Akers sitting at his table.

       {¶18} Akers was not located by law enforcement that night.               Law

enforcement did speak with Leah Akers in Canal Winchester, who advised them

that Akers had the yellow truck during their separation.

       {¶19} The next morning, Akers called his sister and told her that he could

not locate his phone or his truck. His sister suggested that Akers go to the police

station if he thought his truck was missing, and Akers ultimately did that, getting a

ride from his sister. At the police station, Akers spoke with police and stated that

he had dropped his truck off with a friend who worked as a mechanic in

Bellefontaine the night before to have a window fixed. Akers stated he did not know

what happened to the truck after that. Akers also gave a vague timeline of his

whereabouts the evening prior.

       {¶20} Officers investigated Akers’ claims and found them to be untrue,

particularly with regard to leaving the truck with his friend/mechanic the night

before. Akers was subsequently indicted in this matter on December 11, 2018, for

two counts of Failure to Comply with an Order or Signal of a Police Officer in

violation of R.C. 2921.331(B)/(C)(5)(a)(ii), both felonies of the third degree. There

was one count for Akers’ failure to comply with the Bellefontaine City Police




                                         -7-
Case No. 8-19-31


Department and one count for Akers’ subsequent failure to comply with the Logan

County Sheriff’s Department.

         {¶21} Akers pled not guilty to the charges and proceeded to a jury trial,

which was held April 18-19, 2019. After the testimony and evidence was presented,

including dash camera video from the Bellefontaine city police cruiser and the audio

from the interrogation of Akers, the jury found Akers guilty of both counts against

him.

         {¶22} On May 17, 2019, the matter proceeded to sentencing. Akers’ attorney

argued that the two counts should merge for sentencing, but the trial court disagreed,

finding that they were separate actions. The trial court then recited Akers’ extremely

lengthy criminal history. Afterward the trial court sentenced Akers to serve eighteen

months in prison on the first Failure to Comply conviction, and thirty-six months in

prison on the second Failure to Comply conviction. The trial court reasoned that

the second act was far more egregious than the first. The trial court ordered the

prison terms to be served consecutively for an aggregate fifty-four month prison

term.1 A judgment entry memorializing Akers’ sentence was filed May 21, 2019.

It is from this judgment that Akers appeals, asserting the following assignments of

error for our review.




1
 At the sentencing hearing, Akers seemed to admit his culpability in this matter and take responsibility for
his actions.

                                                    -8-
Case No. 8-19-31


                          Assignment of Error No. 1
       The Trial Court failed [to] grant a mistrial once the jury learned
       of the Defendant’s incarceration status from the State of Ohio’s
       witness.

                          Assignment of Error No. 2
       The Trial Court failed to properly investigate and document the
       encounter of the Defendant in handcuffs by one of the jurors.

                            Assignment of Error No. 3
       The convictions for Count One and Count Two, both for Failure
       to Comply with Order or Signal of Police Officer are allied
       offenses of similar import and cover one course of conduct, which
       should lead to both convictions being merged at sentencing.

                              First Assignment of Error

       {¶23} In his first assignment of error, Akers argues that the trial court erred

by failing to grant a mistrial once the jury learned of his incarceration from a State’s

witness. He also argues that the trial court’s curative instruction was insufficient to

remedy the prejudice sustained by Akers as a result of the jury learning of his

incarceration, and that his attorney was ineffective for failing to object to the

curative instruction.

                                 Standard of Review

       {¶24} The decision as to whether to grant a mistrial is within the sound

discretion of the trial court. State v. Carter, 3d Dist. Allen No. 1-15-62, 2017-Ohio-

1233, ¶ 93, citing State v. Ahmed, 103 Ohio St.3d 27, 2004-Ohio-4190, ¶ 92. An

abuse of discretion constitutes a decision that is arbitrary, capricious, or grossly

unsound. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983).

                                          -9-
Case No. 8-19-31


       {¶25} As to Akers’ argument that his counsel was ineffective, “To establish

a claim for ineffective assistance of counsel, a defendant must show that counsel’s

performance was deficient and that counsel’s deficient performance prejudiced

him.” State v. Hernandez, 3d Dist. Defiance Nos. 4–16–27, 28, 2017–Ohio–2797,

¶ 12, citing State v. Phillips, 3d Dist. Allen No. 1–15–43, 2016–Ohio–3105, ¶ 11,

citing State    v.   Jackson, 107   Ohio    St.3d   53, 2005–Ohio–5981, ¶        133,

citing Strickland v. Washington, 466 U.S. 668, 687 (1984). The failure to make

either showing defeats a claim of ineffective assistance of counsel. State v. Bradley,

42 Ohio St.3d 136, 143 (1989), quoting Strickland at 697. (“[T]here is no reason for

a court deciding an ineffective assistance of counsel claim to approach the inquiry

in the same order or even to address both components of the inquiry if the defendant

makes an insufficient showing on one.”).

                                       Analysis

       {¶26} In this case, the State called a witness named Billie Henderson to

testify at trial. During Henderson’s testimony, the following exchange took place.

       Q [Prosecutor]. You mentioned getting a letter at the jail. Do you
       have a criminal history?

       A.      Um, just F-5, obstructing justice.

       Q. Were you incarcerated in the Logan County Jail because of
       that?

       A.      Yes ma’am.


                                           -10-
Case No. 8-19-31


       Q.   You said you got a letter at the jail from the defendant?

       A.   In-house mail. They do it on Sundays.

       Q.   So, one inmate can send a letter to another inmate?

       A.   Yes, ma’am.

       Q.   And you received a letter from [Akers]?

       A.   Yes, ma’am.

(April 18, 2019, Tr. Vol. II at 22-23).

       {¶27} At this point in the testimony, the defense objected and requested a

sidebar. Defense counsel then argued, outside of the hearing of the jury, that the

testimony regarding the letter was not only irrelevant to the trial but also that it was

highly prejudicial given that the witness had just indicated Akers had been

incarcerated. Defense counsel requested that the matter be cured by a mistrial.

       {¶28} The trial court denied defense counsel’s request for a mistrial,

indicating that the issue could be cured. Defense counsel stated that short of a

mistrial he wanted a curative instruction that Akers was incarcerated because of this

set of events.

       {¶29} When the trial resumed the trial court made the following statement to

the jury.

       THE COURT: Ladies and gentlemen, there was an objection
       posed and the objection was to the discussion that the defendant
       was in jail for a period of time at the same time this witness was.
       That’s somewhat prejudicial because your minds can wander in

                                          -11-
Case No. 8-19-31


       many directions as to why he was there. Brief answer is he was
       placed under arrest as a result of this particular set of events and
       incarcerated. You must not consider the fact that he was in jail
       and incarcerated as evidence of his guilt. * * * [D]oes that satisfy?

       [DEFENSE COUNSEL]: Yes, Your Honor.

       THE COURT: Very good. Again, you must not consider that in
       your deliberations. You may continue.

(Id. at 26-27).

       {¶30} On appeal, Akers argues that the trial court should have granted his

motion for a mistrial, that the curative instruction was insufficient to remedy the

prejudice, and that his attorney was ineffective for failing to object to the curative

instruction.

       {¶31} Contrary to Akers’ arguments, the Supreme Court of Ohio has held

that where a reference to a prior arrest was fleeting and promptly followed by a

curative instruction, the reference did not unfairly prejudice the defendant so as to

require a mistrial. State v. Trimble, 122 Ohio St.3d 297, 2009-Ohio-2961, ¶ 175;

see also State v. Junod, 3d Dist. Mercer No. 10-18-08, 2019-Ohio-743, ¶ 45. Here,

there was only a passing reference to Akers’ incarceration and the jury was given

an immediate and explicit curative instruction. The curative instruction plainly

emphasized that the jury “must not” consider the incarceration as evidence of guilt.

       {¶32} Moreover, the jury was instructed multiple times by the trial court that

Akers was presumed innocent until proven guilty beyond a reasonable doubt, and


                                        -12-
Case No. 8-19-31


that the jury could not consider any evidence that had been stricken by the trial court.

A jury is presumed to follow a trial court’s instructions, including curative

instructions. Junod at ¶ 45 citing State v. Garner, 74 Ohio St.3d 49, 59, 1995-Ohio-

168. Given the immediate curative instruction, and the presumption that the jury

followed a trial court’s instructions, we cannot find that the trial court abused its

discretion in denying Akers’ motion for a mistrial based on this single isolated

mention of Akers’ incarceration.

       {¶33} Moreover, we cannot find that Akers’ attorney was ineffective for

failing to object to the curative instruction. While Akers claims that his attorney

should have requested that the trial court simply tell the jury to disregard the

witness’s testimony about Akers’ incarceration without mentioning why Akers was

incarcerated, the passing mention simply does not rise to prejudicial error in this

matter. Thus Akers would be unable to satisfy one of the two elements of ineffective

counsel, and we need not analyze his ineffective counsel claim further. See State v.

Bradley, 42 Ohio St.3d 136, 143 (1989). For all of these reasons, Akers’ first

assignment of error is overruled.

                             Second Assignment of Error

       {¶34} In his second assignment of error, Akers argues that the trial court

failed to properly investigate a potential encounter between Akers and a juror while

Akers was in handcuffs. Akers also contends that his attorney was ineffective for


                                         -13-
Case No. 8-19-31


failing to request that the trial court speak with the juror to discuss what the juror

may or may not have seen.2

        {¶35} Akers’ argument refers to an incident that occurred on the morning of

the second day of trial. Regarding that incident, the trial court stated as follows.

        THE COURT: * * * It was reported to me this morning that one
        of the jurors was coming into the building while the defendant
        and another individual, Kandale Harrison is his name, were being
        transported to the Courthouse. Mr. Harrison is in an orange
        jumpsuit in the same vehicle with the defendant who is being
        transported from the jail in civilian clothes. Both of them were
        wearing handcuffs.

             The concern was whether the jurors saw the defendant in
        handcuffs which arguably would require some sort of explanation
        but I understand – I haven’t learned of this – the Bailiff inquired
        of the juror that arguably saw and what we learned is that the
        defendant and Mr. Harrison saw the juror but the juror did not
        see them. That’s basically, the way it was?

        DEPUTY: Yes, sir.

        THE COURT: So, you know, you can see the jurors while you’re
        in handcuffs but they should not be seeing you. So, she saw a
        person in an orange suit getting out of the car and the other
        person she did not see your handcuffs so that’s the explanation.

              I don’t believe that it requires any further explanation. I do
        not wish to, personally, inquire of the jurors because I think that
        just taints the issue. That’s, in effect, saying, did you see this?
        And it’s like ringing the bell for them. So, are you satisfied for
        [sic] that explanation?

        [DEFENSE COUNSEL]: I believe so, Your Honor.


2
  The argument related to ineffective assistance of counsel is analyzed under the same standard of review
cited previously.

                                                 -14-
Case No. 8-19-31


(April 19, 2019, Tr. at 3-4).

       {¶36} On appeal, Akers contends that the trial court should have directly

spoken with the juror to determine if anything was seen, rather than relying on the

bailiff’s statement. In addition, he argues that his counsel was ineffective for failing

to investigate this matter further.

       {¶37} At the outset, we emphasize that there is no indication that any juror

actually saw Akers in handcuffs. For this reason alone Akers’ claim to any

prejudicial error in this matter is entirely speculative.

       {¶38} Nevertheless, even if there was an inadvertent sighting, the accused

must present evidence that the jury was tainted by the sighting. The Supreme Court

of Ohio has held that, “[t]he danger of prejudice to defendants is slight where a

juror’s view of defendants in custody is brief, inadvertent and outside the

courtroom.” State v. Kidder, 32 Ohio St.3d 279, 285-286; see also State v. Creech,

7th Dist. Jefferson No. 13JE41, 2014-Ohio-4004, ¶ 43; State v. Peyatt, 7th Dist.

Monroe No. 18MO0006, 2019-Ohio-3585, ¶¶ 38-40.

       {¶39} Moreover, in State v. Creech, 7th Dist. Jefferson No. 13JE41, 2014-

Ohio-4004, the Seventh District Court of Appeals determined that since it is a

normal and necessary practice to handcuff defendants during transportation to

prevent escape, the regular instructions on presumption of innocence are sufficient

curative instructions even if the jury did view the defendant handcuffed directly


                                          -15-
Case No. 8-19-31


following transportation. See also Peyatt, supra. Similar to Creech, instructions

regarding the presumption of innocence were given in this matter.

       {¶40} Finally, we cannot find that Akers has demonstrated ineffective

assistance of counsel in this matter when the only indication in the record is that the

juror did not actually see Akers in handcuffs. We cannot speculate that the juror

did actually see something, that it would have been uncovered had the attorney

inquired, and that the sighting tainted the jury.       Akers has demonstrated no

reversible prejudicial error. Therefore, his second assignment of error is overruled.

                             Third Assignment of Error

       {¶41} In his third assignment of error, Akers argues that this convictions for

Failure to Comply should have merged for the purposes of sentencing. Specifically,

he contends that the crimes were both part of the same course of conduct.

                                 Standard of Review

       {¶42} “ ‘Whether offenses are allied offenses of similar import is a question

of law that this Court reviews de novo.’ ” State v. Jessen, 3d Dist. Auglaize No. 2-

18-16, 2019-Ohio-907, ¶ 22, quoting State v. Frye, 3d Dist. Allen No. 1-17-30,

2018-Ohio-894; State v. Ruff, 143 Ohio St.3d 114, 2013-Ohio-1441.”

                                      Analysis

       {¶43} Revised Code 2941.25, Ohio’s multiple-count statute, states:

       (A) Where the same conduct by defendant can be construed to
       constitute two or more allied offenses of similar import, the

                                         -16-
Case No. 8-19-31


       indictment or information may contain counts for all such
       offenses, but the defendant may be convicted of only one.

       (B) Where the defendant's conduct constitutes two or more
       offenses of dissimilar import, or where his conduct results in two
       or more offenses of the same or similar kind committed separately
       or with a separate animus as to each, the indictment or
       information may contain counts for all such offenses, and the
       defendant may be convicted of all of them.

       The Supreme Court of Ohio has held that,

       [a]s a practical matter, when determining whether offenses are
       allied offenses of similar import within the meaning of R.C.
       2941.25, courts must ask three questions when the defendant’s
       conduct supports multiple offenses: (1) Were the offenses
       dissimilar in import or significance? (2) Were they committed
       separately? and (3) Were they committed with separate animus
       or motivation? An affirmative answer to any of the above will
       permit separate convictions. The conduct, the animus, and the
       import must all be considered.

State v. Ruff, 143 Ohio St.3d 114, 2015-Ohio-995, ¶ 31.

       {¶44} In this case, Akers argues that the pursuits by the Bellefontaine City

Police Department and the Logan County Sheriff’s Department were not separated

by “any appreciable amount of time.” (Appt.’s Br. at 14). Akers further contends

that the crimes were committed in the same general area, and thus should have

merged.

       {¶45} The trial court directly addressed merger at the sentencing hearing and

found that there were “pretty clearly two separate events.” (May 17, 2019, Tr. at

21). The trial court indicated that it had heard the testimony at trial and was aware


                                        -17-
Case No. 8-19-31


that there were “completely separate and independent chase[s].” (Id. at 26). After

reviewing the record, we agree with the trial court.

       {¶46} Officer Hostetler originally tried to stop Akers’ vehicle near Walmart

but Akers would not comply. Akers then drove off, running stop signs, heading out

of the city limits. At that time Officer Hostetler terminated his pursuit of Akers,

indicating that he would work the case in reverse from the truck’s license plate.

When Officer Hostetler terminated his pursuit, he was unaware that deputies from

the Logan County Sheriff’s Department were so close that they would soon be

following Akers. Akers’ first instance of Failure to Comply was complete when

Akers failed to comply with the signal of Officer Hostetler.

       {¶47} Then, the second instance of Failure to Comply occurred when the

deputies from the Logan County Sheriff’s Department attempted to stop Akers after

they had been following him and observed their own probable cause for a stop. This

created a completely separate act, removed in time and location from the original

crime. Thus the convictions would not merge.

       {¶48} Notwithstanding the prior point, although both “victims” in this matter

were law enforcement, they were not the same law enforcement officers or even

officers from the same agency. Therefore they were not the same “victims” under

Ruff, which indicates that the harm is separate and identifiable. State v. Ruff, 143

Ohio St.3d 114, 2015-Ohio-995, at paragraph 2 of the syllabus. For all of these


                                        -18-
Case No. 8-19-31


reasons we cannot find that the trial court erred in finding that the convictions do

not merge for purposes of sentencing. Accordingly, Akers’ third assignment of

error is overruled.

                                   Conclusion

       {¶49} For the foregoing reasons the assignments of error are overruled and

the judgment of the Logan County Common Pleas Court is affirmed.

                                                               Judgment Affirmed

ZIMMERMAN, P.J. and PRESTON, J., concur.

/jlr




                                       -19-